Citation Nr: 0600277
Decision Date: 01/06/06	Archive Date: 04/11/06

DOCKET NO. 02-22 032                        DATE JAN 06 2006


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri

THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).

REPRESENT A TION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The veteran had active service from July 1948 to September 1968.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision of the VARO in St. Louis, Missouri, that denied entitlement to service connection for PTSD.

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 2002) and
38 C.F.R. § 20.900(c) (2005), this case has been advanced on the Board's docket for good cause shown.

FINDINGS OF FACT

1. VA has informed the veteran of the evidence necessary to substantiate his claim and has made reasonable efforts to develop such evidence.

2. The medical evidence of record includes a diagnosis of PTSD.

3. The veteran is shown as likely as not to have PTSD due to events experienced in service.

CONCLUSION OF LAW

The criteria for service connection for PTSD are met. 38 U.S.C.A. §§ 1110, 1154(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) requires heightened duties to notify claimants with regard to appeals. However, the Board finds it unnecessary to address the applicability of the VCAA to the veteran's claim for service connection for PTSD in view of the favorable disposition reached herein. The Board notes that the veteran has been accorded a special psychiatric examination by VA in January 2002.

-2



In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110;
38 C.F.R. § 3.102. Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes. When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there must. be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and
(3) medical evidence of a nexus between the claimed inservice injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also, Pond v. West, 12 Vet. App. 341, 346 (1999).

A determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to a determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b).

Service connection for PTSD requires: (1) Medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed inservice stressor occurred; (3) a link, established by medical evidence, between current symptoms and an inservice stressor. If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed disorder is consistent with the circumstances, conditions,

- 3 



or hardships of the veteran's service, the veteran's lay testimony alone may establish the incurrence of the claimed inservice stressor. 38 C.F.R. § 3.304(f) (2005).

With regard to claims of service connection for PTSD, in Zarycki v. Brown,
6 Vet. App. 91 (1993), the United States Court of Appeals for Veterans Claims (Court) set forth the analytical frame work and line of reasoning for determining
 whether a veteran was exposed to a recognizable stressor during service, which, as discussed above; is an essential element in solidifying a claim for service connection for PTSD. In Zarycki, it was noted that, under 38 U.S.C.A. § 1154(b), 38 C.F.R. § 3.304(d) and (f), and the applicable provisions contained in VA Manual 21-1, the evidence necessary to establish the incurrence of a recognizable stressor during service to support a claim of service connection for PTSD will vary depending on whether the veteran "engaged in combat with the enemy." See. Hayes v. Brown, 5 Vet. App. 60 (1993). A determination as to whether the veteran "engaged in combat with the enemy" is made, in part, by considering military citations that expressly denote as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994). However, the Court has recently held that the Board may not rely strictly on combat citations or the veteran's military occupational specialty to determine whether he engaged in combat; rather, other supportive evidence of combat. experience may also be accepted. See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994). If combat is affirmatively indicated, then the veteran's lay testimony regarding claimed combat-related stressors must be accepted as conclusive as to their actual occurrence and no further development or corroborative evidence will be required, provided that the veteran's testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions or hardships of such service. " Zarycki, 6 Vet. App. at 98.

Factual Background.

Copies of personnel records associated with the claims folder include a copy of a January 1954 certificate from an assistant personnel officer assigned to the
40th Infantry Division. The certificate certified that the veteran was assigned to a

- 4



unit of the 40th Infantry Division between June 1952 and July 1953, a period during which the unit was awarded the Korean Presidential Unit Citation.

Also of record is a copy of General Orders Number 62, dated March 25, 1954, awarding the Commendation Ribbon with Metal Pendant for Meritorious Service. The veteran was one of the individuals receiving the award. The citation for the award reflected that the veteran had distinguished himself as a member of the 40th Military Police Company, 40th Infantry Division, in Korea between September and December 1953. !t was stated that the veteran's close supervision of his squad and coordination of numerous movements of traffic, troops, and supplies to and from the front lines were particularly noteworthy. It was further added that "during movements of the division to and from the combat zone," the veteran assisted in the task of controlling all traffic within the division.

As for testimonial evidence, the veteran alleges various stressors, including firing at the enemy, observing friends and enemy soldiers being killed, and placing American bodies in body bags. He claims that, while serving with the 55th Military Police Company in Korea_ he came under mortar attack, was exposed to sniper fire, and was involved in fire fights.

The medical evidence of record includes reports of VA treatment and evaluation of the veteran for psychiatric purposes dating to the mid 1990's. Varying psychiatric diagnoses are of record. The diagnoses include PTSD.

The medical evidence includes a report of a V A psychiatric examination of the veteran in January 2002. The examiner opined that in response to the interview, the veteran shared information consistent with a diagnosis of PTSD. Symptoms included nightmares, intrusive thoughts, social isolation, difficulty sleeping, increased arousal, strong startle response, and anger. It was noted that psychological testing results suggested the veteran had PTSD secondary to. combat. The examination diagnosis was chronic, severe PTSD.

- 5 



Analysis

As noted above, in this case, the record establishes a diagnosis of PTSD. The veteran served in Korea with the military police and he described stressful incidents, including firing at the enemy and loading body bags. Evidence of record includes a copy of general orders dated in March 1954, awarding the veteran the Commendation Ribbon with Metal Pendant for Meritorious Service. The citation for the award reflected that the veteran had distinguished himself as a member of a military police unit in Korea between September and December 1953. The citation read that the veteran's supervision of his squad and coordination with numerous movements of traffic, troops, and supplies to and from the front lines, were particularly noteworthy. Specific reference was made to the fact that "during movements of the division to and from the combat zone," the veteran assisted the task of controlling all traffic within the division. Although engagement in combat in accordance with the provisions of 38 U.S.C.A. § 1154(b) is not shown, the veteran's personnel records and his own statements are sufficient to meet the provisions of 38 U.S.C.A. § 1154(a). The time, place, and circumstances of the veteran's service as supported by the record, supports his stressor statements to a sufficient degree so as to warrant a grant of service connection for PTSD under the provisions of 38 U.S.C.A. § 1154(a). Furthermore, the Board finds that the veteran's personnel records essentially corroborate events he has reported.

The Board notes that case law is also supportive of the veteran's claim. In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court opined the fact that a veteran with a known combat military occupational specialty was stationed with a unit that was present when enemy attacks occurred was strongly suggestive that the veteran himself was exposed to such attacks. As indicated in Suozzi v. Brown, 10 Vet. App. 307 (1997), a stressor need not be corroborated in every detail. There is no requirement in case law that there needs to be a high level of exposure to combat. Corroboration of the veteran's personal participation in such events is not necessary. Pentecost, at 128. The facts of this case establish the credible supporting evidence and the Board concludes the reasoning in that decision supports the same result in this case. The Board is bound by the regulations and the

- 6



implied standard of proof for service connection under § 3.304(f) and 38 U.S.C.A. § 1154(a).

In sum, there is evidence of a current disability, PTSD, and a link between that current disability and service is shown. Accordingly, entitlement to service connection for PTSD is warranted.

ORDER

Service connection for PTSD is granted.

F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

- 7




